Barrett, J.,
(dissenting.) The question presented is not, in my judgment, an abstract one. It involves a genuine issue, none the less so because we are told by the counsel that since the judgment the defendants have abandoned the use of the name sought to be enjoined. The defendants may resume their original position to-morrow, and the plaintiff will be barred by the judgment appealed from. And, further, the complaint was dismissed below upon the merits, with costs. By our refusal to consider the appeal, the plaintiff will have to pay these costs. I think it is our duty to decide the case, and I am therefore constrained to dissent from the dismissal of the appeal.